 



Exhibit 10.2
Intervoice, Inc.
17811 Waterview Parkway
Dallas, Texas 75252
June 22, 2007
Ms. Saj-nicole A. Joni
Cambridge International
170-A Coolidge Hill
Cambridge, MA 02138

     Re: Intervoice, Inc. (“Intervoice” or the “Company”)
Dear Saj-nicole:
     I am writing to confirm our agreements relating to (i) your resignation
from the Board of Directors of the Company (the “Board”), effective as of 3:00
p.m., central time, on June 22, 2007 and (ii) your decision not to stand for
reelection as a director at the 2007 annual meeting of the Company’s
shareholders despite your previous nomination by the Board, both decisions being
the result of the Company’s plan to enter into the Board Representation and
Governance Agreement with David Brandenburg on June 22, 2007. David Brandenburg,
Daniel Hammond and Timothy Harris are collectively referred to as the
“Brandenburg Nominees.” As we discussed, you are not resigning because of any
disagreement on any matter relating to the Company’s operations, policies or
practices, but rather at the request of the Company to enable the Brandenburg
Nominees to join the Board promptly after your resignation. We appreciate your
understanding and flexibility. We also understand that, while you served as a
director, you were not a party to, nor in the future will you be a party to, and
you have not voted on nor will you vote on, the Company’s decision to enter into
the Board Representation and Governance Agreement with David Brandenburg.
     In consideration for your decision to resign from the Board and not to
stand for re-election thereto, we will pay to you a fee of $20,000, payable on
June 25, 2007. In addition, the stock options currently held by you that were
granted following the 2006 annual meeting will become fully vested as of the
date hereof. Furthermore, any stock options currently held by you that would
otherwise expire less than twelve months following your resignation from the
Board are amended to expire twelve months from the date hereof, provided that no
stock option may extend beyond the maximum term under the applicable option
agreement. This letter shall be deemed to amend any option grant to which you
are a party, and except as provided herein, such option grants will remain in
full force and effect .
     In addition to the foregoing consideration, Intervoice shall pay you by
June 25, 2007 the full amount of your retainer for the current quarter, and any
amounts owed to you for retainers for prior quarters, meeting fees, any
outstanding expenses which you incurred in your service as

1 of 4



--------------------------------------------------------------------------------



 



a Director of Intervoice and $750. Intervoice also agrees to promptly reimburse
you for (1) your attorneys’ fees and expenses you incur in connection with your
resignation and your decision not to stand for reelection as a Director and
(2) other reasonable expenses incurred in good faith in connection with such
resignation and decision. Intervoice agrees to pay all amounts owed to you on
the effective date of your resignation or within five (5) business days of your
submission of your request for reimbursement of expenses.
     We agreed that the Company can make the disclosure of your resignation and
decision not to stand for reelection as a director set forth in the press
release and proxy disclosure set forth in Exhibit A. We have also agreed to
provide you with an advance copy of, and the ability to review and comment on,
any different public disclosure of your resignation and your decision not to
stand for reelection as a director, and Intervoice shall give due consideration
to all reasonable additions, deletions or changes suggested thereto by you and
your counsel.
     You agree to refrain from making to any other parties any statement, oral
or written, which directly or indirectly impugns the quality or integrity of
Intervoice’s business, accounting, or employment practices, or any other
disparaging or derogatory remarks about Intervoice, its officers, directors,
shareholders, managerial personnel, or other employees; provided, you may
respond to any comments made by the Company after your resignation that you
believe are false or misleading. Intervoice and its current and future officers,
directors or other representatives will not make any disparaging or derogatory
remarks about you, including, without limitation, any remarks that impugn your
leadership, performance or integrity while a director of the Company and at any
time thereafter; provided, the Company may respond to any comments made by you
after your resignation that the Company believes are false or misleading.
Intervoice and you each acknowledge that no such statements or remarks have been
made to date. Nothing herein is intended to or will act in any manner to prevent
you or Intervoice’s officers, directors and other representatives from
presenting testimony, making statements or providing information, in connection
with any legal or governmental investigation or proceeding, that is truthful,
accurate, and complete.
     Subject to the further provisions of this paragraph, Intervoice, on behalf
of itself and its current and future officers, directors, agents, employees,
shareholders, attorneys, insurers, subsidiaries, divisions, affiliates, and
representatives (collectively, the “Intervoice Releasing Parties”), hereby
irrevocably and unconditionally releases, acquits, and fully and forever
discharges you and your attorneys, insurers, affiliates, associates and
representatives, to the maximum extent permitted by applicable law (including
without limitation the Texas Business Corporation Act), from and with respect to
any and all disputes, suits, complaints, claims, counterclaims, actions, causes
of action, damages, debts, liabilities, losses, or expenses, whether at law or
in equity, statutory or otherwise, whether known or unknown, fixed or
contingent, asserted or unasserted, of every kind and nature whatsoever, that
Intervoice ever had, now has, or hereafter can, will or may have against you and
your attorneys, insurers, affiliates, associates and representatives for, upon,
or by reason of any matter, cause of action, or thing, whatsoever from the
beginning of the world to the date hereof, but expressly excluding any claim
relating to the performance of duties and obligations under this agreement or
for breach of or to enforce this agreement (collectively, the “Intervoice
Excluded Claims”). The claims released pursuant to this paragraph are referred
to herein as “Intervoice Claims.” Intervoice hereby irrevocably covenants

2 of 4



--------------------------------------------------------------------------------



 



to refrain from asserting any claim or demand, or commencing, instituting or
causing to be commenced, any proceeding of any kind against you based upon any
Intervoice Claim.
     Intervoice warrants and represents that it has the authority to execute
this Agreement on behalf of all of the Intervoice Releasing Parties identified
in this Agreement.
     Subject to the further provisions of this paragraph, you, on behalf of
yourself and your attorneys, insurers, affiliates, associates and
representatives, hereby irrevocably and unconditionally release, acquit, and
fully and forever discharge Intervoice and Intervoice’s directors, officers,
employees, agents, attorneys and other representatives, and affiliates, to the
maximum extent permitted by applicable law (including without limitation the
Texas Business Corporation Act), from and with respect to any and all disputes,
suits, complaints, claims, counterclaims, actions, causes of action, damages,
debts, liabilities, losses, or expenses, whether at law or in equity, statutory
or otherwise, whether known or unknown, fixed or contingent, asserted or
unasserted, of every kind and nature whatsoever, that you or your attorneys,
insurers, affiliates, associates and representatives ever had, now has, or
hereafter can, will or may have against Intervoice or any of Intervoice’s
employees, agents, attorneys or other representatives, or affiliates for, upon,
or by reason of any matter, cause of action, or thing, whatsoever from the
beginning of the world to the date hereof, but expressly excluding (i) any claim
relating to the performance of duties and obligations under this agreement or
for breach of or to enforce this agreement; (ii) any claims arising out of your
being a customer or vendor of Intervoice; and (iii) any rights incident to your
ownership of Intervoice common stock (collectively, the “Director Excluded
Claims”). The claims released pursuant to this paragraph are referred to herein
as the “Director Claims.” You, on your own behalf and on behalf of your
attorneys, insurers, affiliates, associates and representatives, hereby
irrevocably covenant to refrain from asserting any claim or demand, or
commencing, instituting or causing to be commenced, any proceeding of any kind
against Intervoice or any of Intervoice’s employees, agents, attorneys or other
representatives or affiliates based upon any Director Claim.
     To the maximum extent permitted by applicable law (including without
limitation the Texas Business Corporation Act) and in reaffirmation of its
obligations to you pursuant to the Intervoice’s Bylaws, to indemnify, defend and
hold you harmless from and against (and to advance you reasonable expenses,
including attorney’s fees and costs in connection therewith), any and all causes
of action, claims and demands of whatsoever kind on account of all known, and
unknown injuries, losses and damages, and specifically from any claims, or
joinders, third party claims, for sole liability, contribution, indemnity or
otherwise as a result of, arising from, or in any way related to or connected
with your service as a Director of Intervoice.
     Each of the parties to this agreement represents and warrants that it has
not heretofore transferred or assigned, or purported to transfer or assign, to
any person, firm, or corporation any claims, demands, obligations, losses,
causes of action, damages, penalties, costs, expenses, attorneys’ fees,
liabilities or indemnities herein released. Each of the parties hereto agrees to
indemnify and hold harmless each other party hereto against any claims, demands,
obligations, losses, causes of action, damages, penalties, costs, expenses,
attorneys’ fees, liabilities, or indemnities arising out of or in connection
with any such transfer, assignment or purported or claimed transfer or
assignment. Each of the parties represents and warrants that neither it nor any
assignee has filed any lawsuit against the other.

3 of 4



--------------------------------------------------------------------------------



 



     The parties to this agreement waive any and all rights (to the extent
permitted by state law, federal law, principles of common law or any other law)
which may have the effect of limiting the releases as set forth in this
agreement. Without limiting the generality of the foregoing, the parties
acknowledge that there is a risk that the damages which they believe they have
suffered or will suffer may turn out to be other than or greater than those now
known, suspected, or believed to be true. In addition, the cost and damages they
have incurred or have suffered may be greater than or other than those now
known. Facts on which they have been relying in entering into this agreement may
later turn out to be other than or different from those now known, suspected or
believed to be true. The parties acknowledge that in entering into this
agreement, they have expressed that they agree to accept the risk of any such
possible unknown damages, claims, facts, demands, actions, and causes of action.
     The parties further acknowledge that your resignation from the Board and
your decision not to stand for reelection as a director do not constitute and
should not be construed in any way as an admission of wrongdoing or liability
for any claim or cause of action set forth in this Agreement, and Intervoice and
its current and future officers, directors or other representatives expressly
agree not to make any statements to the contrary.
     By this letter, we confirm to you, notwithstanding anything herein to the
contrary, you will continue to be covered by the Company’s existing directors’
and officers’ liability insurance for your acts as a director of the Company
through the date hereof,
     Intervoice agrees to provide you with a letter acknowledging your service
as a director in the same vein as the content of the press release.
     You hereby expressly waive notice of the time, place and purpose of the
special meeting of the Board to be held at 3:00 p.m., central time, on June 22,
2007 and any adjournments thereof.
     This agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Texas, without regard to any conflict
of laws provisions thereof or of any other jurisdiction. This agreement shall
inure to the benefit of, be binding upon and shall be enforceable by the parties
hereto and their respective successors and assigns.
     This agreement has been approved by the Board.
     On behalf of the entire Board, Intervoice thanks you for the dedicated
service and leadership you have provided the Company.

            Sincerely,

INTERVOICE, INC.
      By:   /s/ Robert Ritchey       Name:   Robert Ritchey       Title:   Pres
/ CEO  

            AGREED AND ACCEPTED:
         /s/ Saj-nicole A. Joni       Saj-nicole A. Joni             

4 of 4